DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3 and 5-9 are objected to because of the following informalities:  
In claim 1, line 1, “by processor” should read “by a processor”.
In claim 1, line 9, “with an evaluation item” should read “with the one or more evaluation item” as it appears to have antecedent basis with the limitation in line 6-7.
In claim 2, line 2, “the evaluation items” should read “the one or more evaluation items”.
In claim 2, line 4, “distinguishing an answer” should read “distinguishing the answer” as the limitation has antecedent basis in claim 1.
In claim 2, line 5, “an answer which” should read “the answer which” as the limitation has antecedent basis in claim 1.
In claim 2, lines 6-7, “thereto, and an answer” should read “thereto, or the answer” as the “answer” limitation has antecedent basis in claim 1 and the list of potential distinguishing cannot all be true at once, i.e. an answer cannot be correct, incorrect, and partially correct at the same time, thus the claim appears to be an “or” statement wherein the distinguishing is to determine the singular situation.
In claim 2, line 7, “model answer or is” should read “model answer and is” as the limitation appears to be when an answer is incorrect and not equivalent thus completing the list of possibilities.
In claim 3, lines 4-5, “only an answer” should read “only the answer” as the limitation has antecedent basis in claim 1.
In claim 5, lines 2-3, “of an evaluation item” should read “of the one or more evaluation items” as the limitation has antecedent basis in claim 1.
In claim 6, line 2, “coloring the results” should read “coloring the result” to match the antecedence of the limitation in claim 1.
In claim 6, line 3, “with evaluation item” should read “with the one or more evaluation items”.
In claim 7, line 8, “with an evaluation item” should read “with the one or more evaluation items”.
In claim 8, line 8, “with an evaluation item” should read “with the one or more evaluation items”.
In claim 8, line 16, “on a display” should read “on a second display” if the display is different from the server display of line 8 or “on the display” if the display is the same.
In claim 9, line 8, “with an evaluation item” should read “with the one or more evaluation items”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the display" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 7, 8, and 9 recite a process, system, system, and article of manufacture, respectively, that include the steps of scoring an answer according to one or more evaluation items preset for the question; and visually distinguishing a result of the scoring in accordance with the evaluation item that has matched the answer. The recited steps, under their broadest reasonable interpretation, are an evaluation of a user’s answer and a method of teaching by scoring an answer and visually distinguishing the scoring, which would include merely putting a correct or incorrect mark. The recited steps, as drafted, are a method and/or system for applying an abstract idea, specifically a mental process (evaluation) capable of being performed in the mind and certain methods of organizing human activity in the form of teaching (scoring an answer and visually distinguishing a result of the scoring). If claim limitations, under their broadest reasonable interpretation, include a mental process and/or certain methods of organizing human activity, the limitations fall under the abstract ideas judicial exception. Accordingly, claims 1, 7, 8, and 9 recite abstract ideas.
This judicial exception is not integrated into a practical application because the claims do not recite additional elements that are significantly more than the judicial exception or meaningfully limit the practice of the judicial exception. The additional elements of the claims include the steps of receiving information including an answer to a question; transmit the result of the scoring [claims 7, 8]; receive the result of the scoring from the server [claim 8]; and displaying the received result of the scoring on a display [claim 8] and the hardware elements of a server [claims 7, 8]; a terminal [claims 7, 8]; a processor; and a display [claim 8]. The additional steps are insignificant extra-solution activities as the step of receiving information is merely gathering data for the abstract idea steps, the transmitting and receiving the result are merely data transmission (see MPEP 2106.05(d)(II)), and the displaying of the received result is merely displaying the result of the abstract ideas and is merely generally linking the process to the technological environment of computing. Further, the additional hardware elements of a server, a terminal, a processor, and a display are recited at a high-level of generality amounting to a generic computing device (see MPEP 2106.05(f)). Under their broadest reasonable interpretation and per page 3 line 21-page 5 line 26 of the instant application, the additional hardware elements are generic components of a computing device used to apply the abstract idea. As such, these additional elements fall under the “apply it” limitation of the judicial exception. Therefore, the additional elements are merely generic computer components used to apply the judicial exception and insignificant extra-solution activity. Accordingly, the additional elements and steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional steps of receiving information, transmitting the result, receiving the result, and displaying the result are insignificant extra-solution activity performed before and after the abstract ideas (scoring the answer and visually distinguishing a result). The additional elements of a server, a terminal, a processor, and a display used to perform the process are generic computing components/device used to apply the judicial exception and therefore fall under the “apply it” limitation of the judicial exception and do not amount to significantly more. As such, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, under their broadest reasonable interpretation, the additional elements do not meaningfully limit the practice of the abstract idea and are well-understood, routine, and conventional. Therefore, claims 1, 7, 8, and 9 are not directed to eligible subject matter as they are abstract ideas without significantly more.
Claims 2-6 are dependent from claim 1 and include all the limitations of the independent claim. Therefore, the dependent claims recite the same abstract ideas. The limitations of the dependent claims fail to amount to significantly more than the judicial exception. For example:
The limitations of claims 2-3 recite limitations further clarifying the evaluation items and the step of distinguishing. The evaluation items are merely selecting a type of data being manipulated (see MPEP 2106.05(g)) and therefore insignificant extra-solution activity, and the step of distinguishing is an abstract idea as discussed above. The further clarification of the step including distinguishing the answer based on the model answer is a further abstract idea as the step is a mental process (observation or evaluation) capable of being performed in the mind. Therefore, the limitations fail to provide any teaching that integrates the judicial exceptions into a practical application or amounts to significantly more than the judicial exception. For this reason, the analysis performed on the independent claims is also applicable on these claims.
The limitations of claims 4-6 recite limitations further clarifying the step of distinguishing. As discussed above, the step is an abstract idea (CMOHA and mental process), and the recited limitations, under their broadest reasonable interpretation, are further abstract ideas in the form of certain methods of organizing human activity, teaching. Therefore, the limitations fail to provide any teaching that integrates the judicial exceptions into a practical application or amounts to significantly more than the judicial exception. For this reason, the analysis performed on the independent claims is also applicable on these claims.
Accordingly, claims 2-6 recite abstract ideas without significantly more and are not drawn to eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Carney et al. (US PGPub 20150269868), hereinafter referred to as Carney.
In regards to claims 1, 7, and 9, Carney teaches an automatic scoring method (Paragraph 0069; method) by a processor (Paragraph 0071; computer engine) [claim 1], a server (Paragraph 0081; servers of the cloud computing (Ref 16)) that is communicable with a terminal (Paragraph 0067 teaches the cloud computing/computer is connected with the computing devices of the teacher and student (terminals)), comprising a processor (Paragraph 0071; built in computer engine) [claim 7], and a non-transitory recording medium (Paragraph 0068) which records programs (Paragraph 0068) [claim 9] comprising:
receiving information including an answer to a question (Abstract; Paragraphs 0078-0079 teach the system receives answers inputted by the students to the question); 
scoring the answer according to one or more evaluation items preset for the question (Paragraphs 0078-0079, 0119 teach the system analyzes the student answers by comparing them to the stored correct answers (evaluation items) and determining if the solution is equivalent and correct); and 
visually distinguishing a result of the scoring in accordance with an evaluation item that has matched the answer (Paragraph 0109-0110, 0119 teach the system may distinguish the solution by highlighting the steps and answers a corresponding color (green if the step and answer are correct or yellow if incorrect, as well as allowing additional color coding));
and transmit the result of the scoring to the terminal [claim 7] (Paragraphs 0067, 0081 teach the computer functions can be performed on the student or teacher computers or the server/cloud computing and transmitted to the computer, further see paragraphs 0107 and 0110 teach the color-coded solutions are transmitted to the student computer (terminal)). 
In regards to claim 2, Carney further teaches wherein: the evaluation items include a model answer to the answer (Paragraphs 0079, 0119; correct answer); and the distinguishing includes distinguishing an answer which matches the model answer (Paragraph 0109, 0119; highlighting a correct answer green), an answer which does not match the model answer but is equivalent thereto (Paragraph 0109, 0119; highlighting an algebraically equivalent answer green), or an answer which does not match the model answer and is not equivalent thereto from one another (Paragraph 0109, 0119; highlighting an answer or expression which is not algebraically equivalent yellow).
In regards to claim 3, Carney further teaches wherein: the evaluation items include a model answer to the answer (Paragraphs 0079, 0119; correct answer); and the distinguishing includes distinguishing only an answer which does not match the model answer but is equivalent thereto (Paragraph 0109, 0119; highlighting an algebraically equivalent answer green).
In regards to claim 4, Carney further teaches wherein the distinguishing includes distinguishing a field on the display where the answer is displayed (Paragraphs 0091, 0110 teach the system includes a highlighting box (Ref 40) which forms a perimeter around the expression (answer) and can be color coded (distinguished)).
In regards to claim 5, Carney further teaches wherein the distinguishing includes distinguishing a field of an evaluation item on the display which matches the answer is displayed (Paragraphs 0107-0109 teach the system can include transmitting color coded (distinguishing) example problems and solutions (evaluation items) that appear in the highlighting boxes (Ref 40)).
In regards to claim 6, Carney further teaches wherein the distinguishing includes coloring the results of the scoring in accordance with evaluation item that has matched the answer (Paragraph 0109, 0119; highlighting an answer and steps corresponding colors based on the preselected color coding).
In regards to claim 8, Carney teaches an automatic scoring system (Abstract; Paragraph 0067; computerized teaching system) comprising: 
a server (Paragraph 0081; servers of the cloud computing (Ref 16)) including a first processor (Paragraphs 0070-0071) configured to: 
receive information including an answer to a question (Abstract; Paragraphs 0078-0079 teach the system receives answers inputted by the students to the question); 
score the answer according to one or more evaluation items preset for the question (Paragraphs 0078-0079, 0119 teach the system analyzes the student answers by comparing them to the stored correct answers (evaluation items) and determining if the solution is equivalent and correct); 
visually distinguish a result of the scoring on a display in accordance with an evaluation item that has matched the answer (Paragraph 0109-0110, 0119 teach the system may distinguish the solution by highlighting the steps and answers a corresponding color (green if the step and answer are correct or yellow if incorrect, as well as allowing additional color coding); and 
transmit the result of the scoring (Paragraphs 0067, 0081 teach the computer functions can be performed on the student or teacher computers or the server/cloud computing and transmitted to the computer, further see paragraphs 0107 and 0110 teach the color-coded solutions are transmitted to the student computer (terminal)); and 
a terminal (Paragraph 0067 teaches the cloud computing/computer is connected with the computing devices of the teacher and student (terminals)) including a second processor (Paragraph 0071; built in computer engine for each of the computing devices (second and subsequent processors)) configured to: 
receive the result of the scoring from the server (Paragraphs 0067, 0081 teach the computer functions can be performed on the student or teacher computers or the server/cloud computing and transmitted to the computer, further see paragraphs 0107 and 0110 teach the color-coded solutions are transmitted to the student computer (terminal) which thereby receives the result from the server); and 
displaying the received result of the scoring on a display (Paragraphs 0109, 0117).

Conclusion
Accordingly, claims 1-9 are reject and claims 1-3 and 5-9 are objected to.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lluch (US PGPub 20160117953) teaches a system and method for using network connected computing devices to access remote collaborative learning resources including homework applications that present an answer screen which distinguishes between correct, partially correct, and incorrect answers using color, font, and/or background.
Livne et al. (US PGPub 20110244434) teaches a system and method for analyzing freeform answer responses such as mathematical expressions and after analyzing can mark the expressions as correct, incorrect, unrecognized, missing, and redundant by highlighting the text or background color. The system further includes partial credit scoring and evaluating various types of answers including mathematical expressions, language-based answers, and multiple-choice questions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                            
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715